Title: To Thomas Jefferson from Esqrier brothers & Co., 2 April 1821
From: Esqrier brothers & Co.
To: Jefferson, Thomas


              Monsieur
              Havre 2 avril 1821.
            nous avons l’honneur de vous donner avis que nous avons embarqué sur Le navire Americain Pad Capn Wethlet une petite Caisse de graines, qui vous est adressée par Messieurs les administrateurs Directeurs du jardin du Roi a Paris.T. S. V. P.nous avons mis cette caisse ainsi que d’autres pour plusieurs personnes des Etats Unis, a L’adresse de Monsieur Hosack Directeur du jardin de Botanique de l’Etat de New-yorkCorrespondants  de Messieurs les administrateurs du Museum & du jardin du Roi, nous prenons la liberté de vous offrir nos Services, pour vos relations avec cette administration, ou pour toute autre chose qui pourrait vous interesser en France.nous avons l’honneur d’etre, avec la plus parfaite Consideration, Monsieur, Vos tres humbles & obeissants ServiteursEsqrier freres & Cie Editors’ Translation
              Sir
              Havre
                2 april 1821.
            we have the honor of informing you that we have put on The American ship Cad Capn. Wethlet, a small Box of seeds, which is sent to you by the Managing Directors of the King’s Garden in Paris.T.S.V.P. [turn if you please]we have sent this letter as well as some other ones for several people in the United States, to the address of Mister Hosack, Director of the Botanical Garden of the State of New yorkCorresponding in this day for the Administrators of the King’s Museum and Garden, we are taking the liberty of offering you our Services, for your relationship with this administration, or for anything else that could be of interest to you in France.we have the honor to be, Sir, with the most perfect Consideration, Your very humble & obedient ServantsEsqrier brothers & Co.